 In theMatter OfWESTERN UNION TELEGRAPHCOMPANY,SALT LAKECITY, UTAHandAMERICAN COMMUNICATIONSASSOCIATION,AFFILI-ATED WITH C. I. 0.Case No. B-2243.-Decided August20, 1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition until unions are certified by theBoard ; election necessary.Unit Appropriatefor Collective Bargaining:employees of the Company at SaltLake City, Utah, in the traffic and commercial departments, subject to cer-tain exclusions ; plant department employees permitted to determine whetheror not they desire to be included with traffic and commercial departmentemployees at Salt Lake City or in a unit of certain other plant departmentsin the Company's Pacific Division.Mr. M. T. CookandMr. W. L. Glasheen,of San Francisco, Calif.,Mr. Ralph H. Kimball,of New York City, andMr. W. H. WarandMr. A. F. Palm,of Salt Lake City, Utah, for the Company.Mr. Bruce Risley,of Los Angeles, Calif.,Mr. A. H. PetersenandMr. Maurice 0. Rose,of Salt Lake City, Utah,Boudin, CohndGl'ickstein,byMr. Sidney Elliott CohnandMr. Victor Rabinowitz,of New York City, andMr. J. P. Selly,of New York City, for theA. C. A.Mr. F. W. NaishandMr. Paul M. Peterson,of Salt Lake City,Utah,Mr. Hugh C. McKenney,ofWashington, D. C., andMr. FrankPowers,of Chicago, Ill., for the C. T. U.Mr. Lawson Wimberly,ofWashington, D. C., for the I. B. E. W.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn November 12,. 1940,American Communications Association,affiliatedwithC. I. 0., herein calledthe A. C. A., filed apetitionwiththe Regional Director for the Twenty-second Region(Denver,Colorado)alleging that a question affecting commerce had arisen34 N. L.R. B., No. 76.569 570DECISIONS OP NATIONAL LABOR RELATIONS BOARDconcerning the representation of employees of Western Union Tele-graph Company, Salt Lake City, Utah, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On December 5, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On December 14, 1940, the Regional Director issued a notice ofhearing, copies of which, together with copies of the petition, wereduly served upon the Company, upon the A. C. A., and upon Com-mercial Telegraphers Union, herein called the C. T. U., a labor or-ganization affiliated with American Federation of Labor, hereincalled the A. F. L., and claiming to represent employees directlyaffectedby the investigation.Pursuant to notice, a hearing washeld at Salt Lake City, Utah, on January 3, 1941, before Willard Y.Morris, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the A. C. A., the C. T. U., and theA. F. L.1 appeared, were represented by their representatives, andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.Near the close of thehearing the representative of the A. F. L. made an oral motion onbehalf of International Brotherhood of ElectricalWorkers, a labororganization affiliated with the A. F. L., herein called the I. B. E. W.,to intervene as a party to the proceedings, or in the alternative, tocontinue the hearing until said A. F. L. representative was able toadvise a representative of the I. B. E. W. of a certain issue raised atthe hearing purportedly concerning that labor organization.TheTrial Examiner denied the motion,2 but permitted said representativeto offer proof of the matters which the I. B. E. W. would seek toprove had the motion for intervention been granted.We need notrule on said offer in view of our Decision in Cases Nos. R-2651 andR-2652,3 decided this day.During the course of the hearing theTrial Examiner made several rulings on objections to the admissionof evidence. 'The Board has reviewed the rulings of the Trial Ex-1Mr. Paul Peterson entered his appearance on behalfof both the C. T. U. and theA. F. L.Y The TiialExaminer apparentlydenied themotion to intervene on the ground that itwas not inwriting, asrequiredby Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, asamended ; the Trial Examinerdenied the motionto continue the hearing on the ground that continuancewould undulyprolong the pro-ceedings.8See footnote5 infra,and the text annotatedthereby. WESTERN UNION TELEGRAPH COMPANY571aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board in Washington, D. C., on February 18,1941.The Company, the C. T. U., the A. C. A., and the I. B. E. W.appeared and participated in the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF, FACTI.THE BUSINESS OF THE COMPANYWestern Union Telegraph Company is a corporation organizedand existing pursuant to the laws of the State of New York. Itsprincipal office is located in New York City. It is engaged through-out the United States and in foreign countries in the receiving andtransmission by telegraph and cable of intrastate, interstate, andinternational communications.In the United States, it maintainsa vast system of wire network, connecting with virtually every city,town, and hamlet, for the purpose of receiving and transmittingcommunications.In addition to its communications system in theUnited States, the Company owns or leases cable connecting directlyor indirectly certain points in foreign countries and in the UnitedStates.In operating its national and international communicationssystem the respondent owned or operated as of December 31, 1940,approximately 214,000 miles of pole lines, 4,160 miles of land cable,1,876,000miles of wire, 30,000 nautical miles of ocean cable, and20,000 telegraph offices, not including approximately 17,000 telegraphagency stations.At the close of 1940 the Company employed ap-proximately 48,000 persons, of which number in excess of 1,000worked outside the .United States, approximately 800 were emer-gency messengers, and approximately 300 were connected with thecable service in the United States.The present proceeding concerns only those employees working in,tnd in the vicinity of, Salt Lake City, Utah, where the Companyemploys about 140 persons.II.THE ORGANIZATIONS INVOLVEDAmerican Communications Association is a labor organizationaffiliated with Congress of Industrial Organizations, admitting tomembership through its Local 63-B employees of the Company atSalt Lake City, Utah.Commercial Telegraphers Union is a labor organization affiliatedwithAmerican Federation of Labor, admitting to membership 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough its Local No. 30 employees of the Company at Salt LakeCity, Utah.International Brotherhood of ElectricalWorkers is a labor or-ganization affiliated with American Federation of Labor, admittingto membership employees of the Company at Salt Lake City, Utah.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the A. C. A. or the C. T. U.as statutory representative of its employees at Salt Lake City untilthey are certified as such by the Board.At the hearing the Trial Examiner made a report for the recordshowing that both the A. C. A. and the C. T. U. have been designatedby a substantial number of employees of the Company at Salt LakeCity as their representative for the purposes of collective bargaining.4'We find that a question has arisen concerning the representationof employees of the Company. 'IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand with foreign countries, and tends to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe A. C. A. in its petition requests the Board to find appropriatea unit composed of all employees of the Company in Salt Lake City.At the hearing the C. T. U. requested that a separate unit of em-ployees in the traffic department be established, and further requestedthat employees in the plant department be excluded from any unitestablished at Salt Lake City.The Company, while favoring asingleNation-wide bargaining unit, admits, as contended by theA. C. A. and the C. T.' U., that its employees in Salt Lake Cityshould not be denied the right of collective bargaining pending or-4The Trial Examiner reported that the A.CA. submitted to him 78 membershipapplication cards bearing apparently genuine signatures,of which 28 are dated betweenJanuary 1 and June 30,1940, and 50 between September 1 and December 31, 1940, andof which 72 contain the names of persons whose names are on the Company's pay roll ofDecember 21, 1940; and that the C. T.U. submitted to him 47 authorization cards bearingapparently genuine signatures,dated between September 1940 and January 1941, of which45 contain the names of persons whose names are on the Company's pay roll of December21, 1940.As set forth above, the Company employs about 140 persons at Salt Lake City. WESTERN UNION TELEGRAPH COMPANY573ganization of employees on a Nation-wide basis.We find that acollective bargaining unit limited to employees of the Company inSalt Lake City is appropriate.The Company's operations at Salt Lake City constitute a localunit within the Company's Pacific Division, which extends through-out nine western States.The Company's operations are conductedin Salt Lake City in three departments, namely; traffic, commercial,and plant.The traffic department at Salt Lake City, in which thereare some 63 employees, is engaged in the transmission and receiptby wire of messages to and from Salt Lake City and, in, connectiontherewith, maintains and operates the equipment in the Company'smain office building.The commercial department, in which there areabout 74 employees, including some 35 messengers, deals principallywith solicitation and development of business; the delivery to, andreceipt from, the public of messages; and the management and opera-tion of the Company's six branch offices at Salt Lake City.Theplant department, in which there are about 4 employees, is engagedinmaintenance, and construction of equipment located outside themain office building.Operations in the three departments are inter-dependent and closely integrated.At the hearing the C. T. U. contended, in support of its positionthat employees in the traffic department constitute an appropriateunit, that traffic department employees are highly skilled workers whoare thereby differentiated from employees in other departments. Inthis connection it is shown that the skilled employees in the trafficdepartment, chiefly operators, are upon occasion transferred to workin the commercial department; that operators in the branch offices,which are within the commercial department, perform work and pos-sess skills similar to certain operators in the traffic department; thatthe C. T. U. would include in the unit traffic department employeessuch as the janitor and clerks who perform work similar to certainemployees in the commercial department; and that the C. T. U.admits to membership employees in the commercial department andhas enrolled some as members.At the oral argument before theBoard, the -representative of the C. T. U. stated : "We concede thatin . . . Salt Lake, in applying for units' smaller than the city-wideunit, it, was improper and shouldn't have been done as long as therewas a contending union (in) that particular jurisdiction."We findthat employees in the traffic and commercial departments are withinthe unit.At the hearing the C. T. U. contended that employees in the plantdepartment should be excluded from the unit on the ground in sub-stance that the I. B. E. W. has "jurisdiction over these people", Rho"have expressed the desire to be members of the I. B. E. W." It is 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDplain, in view of the interdependence and integration of the threedepartments at Salt Lake City, that employees in the plant depart-,ment may appropriately be included in the unit herein, and we sofind.However, in Cases Nos. R-2651 and R-2652,5 decided this day,we further find, for reasons there set forth, that said employees mayappropriately be included in a unit of certain other plant-departmentemployees in the Company's Pacific Division.Accordingly, the de-sires of these employes will be controlling, and in our Decision andDirection of Elections in said cases, we direct that a separate electionbe held among plant-department employees in Salt Lake City todetermine their desires.The inclusion of the plant-department em-ployees in the unit of Salt Lake City employees will depend uponthe results of this election.Questions arose at the hearing concerning the proposed exclusionfrom the unit of certain allegedly supervisory or confidential em-ployees in the commercial and traffic departments.6We shall considerthese exclusions by departments.Commercial departmentAll parties agreed to exclude from the unit, the superintendent, chiefclerk, sales manager, delivery-department manager, and chief book-keeper.We shall exclude these persons from the unit.At the hearing the C. T. U. and the A. C. A. agreed to the inclusionof branch managers having no subordinates.However, the C. T. U.urged the exclusion,' and the A. C. A. urged the inclusion, ofbranchmanagerswho supervise other employees. It is shown that there aretwo such persons, one Crus, who has one clerk-operator, one part-timeclerk-operator, and two messengers under his supervision, and oneOlsen, who has two clerk-operators and eight messengers under hissupervision.They have no authority to hire and discharge employees,nor do they ordinarily recommend hiring and discharge, although sucha recommendation would be given "consideration." It appears thatonly a small part of their working hours are devoted to supervision,and that a majority of their time is devoted to "detailed work in theoffice" and outside solicitation.We shall include all branch managersin the unit.The C. T. U. would exclude, and the A. C. A. would in-clude, thenight manager,who is in charge of the commercial-depart-ment office from about 4: 00 p. m. until midnight.Although he re-ports to the superintendent concerning the work of his subordinates,5 Case No. R-2652 arises upon a petition by the I. B. E.W. for an investigation andcertification of representatives of outside plant-department employees in the Pacific Divisionof the Company,which includes Salt Lake City.6We consider proposed exclusions of employees in the plant department at Salt LakeCity in our Decision in Cases Nos.R-2651 and R-2652, decided this day.7At oral argument before the Board, the representative of the C. T. U. urged that allbranch managers be included in the unit. WESTERN UNION TELEGRAPH COMPANY575he has no authority to hire or discharge or to recommend hiring ordischarge.It appears that he performs a considerable amount ofnon-supervisory work of the type performed by clerks.We shall in-clude him in the unit.The C. T. U. would also exclude thelate nightclerk,who is the only person at work in the commercial departmentfrom about midnight to 8: 00 a. in., excepting one messenger.Hisauthority over this messenger consists of, directing the pick-up anddelivery of messages, which is the same degree of authority that deliv-ery clerks, whom the parties agreed to include in the unit, have overother messengers.We shall include the late night clerk in the unit.The A. C. A. would exclude as a confidential employee E.M. Eveleigh,who is listed upon the pay roll as a clerk.The C. T. U. would includeher in the unit. She acts as secretary to the superintendents, chief clerk,and sales manager of the commercial department and handles thesuperintendent's employment records.We shall exclude her from theunit.At the hearing the C. T. U. requested the exclusion ofmessen-gersfrom the unit on the ground that they are differentiated fromother employees by the nature of their work, their youth, and the factthat there is a larger turn-over in employment among messengers thanamong other employees.Messengers are eligible to membership inthe C. T. U. and the C. T. U. has frequently requested their inclusion,in units of employees of the Company in other localities.The A. C. A.requested their inclusion.We shall include messengers in the unit.Traffic departmentAll parties agreed to exclude from the unit the traffic manager, nighttraffic managers,assistant chief operator,automatic chief,and secre-tary to the traffic manager(J.P. Delury) $We shall exclude thesepersons from the unit.The A.C. A. would exclude from the unit and the C. T. U. wouldinclude in the unit the employees discussed below.Theassistantautomatic chiefsrepair and maintain automatic and teleprinter cir-cuits.When there is trouble in the circuitwhichis purely wire trou-ble they report the matter to thewirechief,whocorrects the difficulty.There is no showing that the assistant automatic chiefs and the wirechief have supervisory authority over employees.We shall includethem in the unit.E. B. Delurydevotes about 2 hours each day towork as a monitor; in this capacity she checks messages submitted fortransmission against the messages as transmitted and reports errorsto the operators concerned"for their education."The remainder ofher time is devoted toworkas an operator.She is classified uponthe Company's pay roll as an operator and receives the same rate ofpay as other operators.We shall include her in the unit.B.W.8 This person is listed upon the Company's December 21, 1940, pay rollas service clerk. Z76DECISIONS OF NATIONAL LABOR RELATIONS BOARDCozza,who is also listed upon the pay roll as an operator, is a part-time employee who works one or two days each week as em operatorand assists in preparing monthly reports during the first part of themonth.The traffic manager testified that she occasionally does sec-retarial work for him, but that it did not involve any confidential mat-ters.We shall include her in the unit.Theservice clerk (L. H.Prince)9is in charge of receiving and filing messages. In connectiontherewith he supervises the work of the three file clerks.He does nothave authority to hire, discharge, or to recommend the hire or dis-charge of his subordinates.We shall include him in the unit.Under all the circumstances, we shall direct an election among theemployees of the Company at Salt Lake City, Utah, in the traffic andcommercial departments, excluding the superintendent, chief clerk,salesmanager, delivery department manager, chief bookkeeper, andthe secretary to the superintendent, chief clerk, and sales manager(E. M. Eveleigh) in the commercial department; and the traffic man-ager, night traffic managers, assistant chief operator, automatic chief,and secretary to the traffic manager (J. P. Delury) in the traffic de-partment, to determine whether they desire to be represented by theA. C. A., or by the C. T. U., for the purposes of collective bargaining,or by neither. In our Decision and Direction of Election in CasesNos. R-2651 and R-2652, decided this day, we direct an election amongcertain employees in the plant department at Salt Lake City, to deter-mine whether they desire to be represented by the A. C. A. or theI.B. E. W. for the purposes of collective bargaining.We shall makeno final determination of the appropriate unit at this time.We shallcertify the union, if any, designated by a majority of employees withineach election unit as the exclusive representative thereof. If theA. C. A. should win both elections, we shall certify it as the exclusiverepresentative of both election units combined.As stated in our De-cision in Cases Nos. R-2651 and R-2652, if the I. B. E. W. should winthe election in the unit of plant-department employees at Salt LakeCity and elections among other groups of plant-department employeestherein defined, all the employees in the groups which so designatethe I. B. E. W. shall constitute a single bargaining unit.,VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the elections referred to in Section Vabove.The A. C. A. and the C. T. U. contend that all persons listed uponthe Company's pay roll as temporary employees as of the date usedto determine eligibility to vote should be allowed to participate in9 Thispersonis erroneously listed upon the pay roll as route supervisor. WESTERN UNION TELEGRAPH COMPANY577the election.The Company would exclude from voting all temporaryemployees.There are about 40 temporary employees listed upon thetraffic and commercial department pay rolls for December 21, 1940,which were introduced, into evidence at the hearing, and evidence wasadduced concerning the status of certain of these employees. In'view of the time which has elapsed since this pay-roll period, we shallmake no determination with regard to the eligibility to vote of thespecific persons concerning whom evidence was adduced.However,the record indicates that certain persons listed as temporary employees,such as temporary messengers, hired for work during rush periods,have little expectancy of regular employment.Accordingly, we shallexclude from participation in the election directed herein temporaryemployees hired for temporary duties.The record further indicatesthat certain other persons listed as temporary employees are hiredfor regular duties, but are not listed as regular employees until theyhave served for a certain continuous period.1°We believe that suchpersons have a reasonable expectancy of regular employment and weshall therefore direct that they be eligible to participate in the election.The Company retains on its pay roll and considers as employees,persons who are furloughed voluntarily or because of a reduction inforce.They shall be eligible to vote.We shall direct that an election be held among the traffic- and com-mercial-department employees defined in Section V, above, who wereemployed by the Company during the pay-roll period immediatelypreceding the date of the Direction of Election, subject to suchlimitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWA question affecting commerce has -arisen concerning the representa-tion of employees of Western Union Telegraph Company, Salt LakeCity,Utah, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the authority vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby10 It appears that"temporary"operators in the traffic department are listed as regularemployees after 30 days' continuous service and that"temporary"employees in the com-mercial department are listed as regular employees after 3 months' continuous service. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTEDthat, as part of the investigation ordered by the Boardto ascertainrepresentatives for the purposes of collective bargainingwith Western Union Telegraph Company, Salt Lake City, Utah, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-second Region, acting in this matter as agent for the National LaborRelations Board,and subject to Article III, Section 9, of said Rulesand Regulations, among the employees of the Company at Salt LakeCity, Utah, in the traffic and commercial departments, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including temporary employees hired for regularduties, and further including employees who did not work duringsuch pay-roll period because they were ill or on vacation or on fur-lough or in the active military service or training of the United States,or temporarily laid off, but excluding the superintendent, chief clerk,salesmanager, delivery-department manager, chief bookkeeper, andsecretary to the superintendent, chief clerk, and sales manager (E. M.Eveleigh), in the commercial department; and the traffic manager,night traffic managers, assistant chief operator, automatic chief, andsecretary to the traffic manager (J. P. Delury), in the traffic depart-ment, and further excluding temporary employees hired for temporaryduties and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by AmericanCommunications Association, affiliated with the Congress of IndustrialOrganizations,or by Commercial Telegraphers Union, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining,or by neither.MR. EDWINS. SMITH,dissenting in part:For the reasons stated in my dissenting opinion in Cases Nos.8-2651 and R-2652, decided this day,,-, I would not permit employeesin the plant department to set themselves apart in a, bargaining unitseparatefrom the unit comprising the remaining employees at SaltLake City."Matter ofWestern Union Telegraph CompanyandCommercial Telegraphers Union,et al,34 N. L R. B 579.1